In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
       ___________________________
            No. 02-21-00253-CV
       ___________________________

IN THE INTEREST OF J.C. AND J.C., CHILDREN




    On Appeal from the 325th District Court
            Tarrant County, Texas
        Trial Court No. 325-658827-19


   Before Sudderth, C.J.; Kerr and Birdwell, JJ.
       Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      Appellant filed a timely notice of appeal from the trial court’s August 17, 2021

judgment. But while the trial court still had plenary jurisdiction, it granted Appellant’s

motion for new trial. See Tex. R. Civ. P. 329b(a), (e).

      On August 26, 2021, we informed the parties that the new-trial order rendered

this appeal moot and that the appeal would be dismissed unless, on or before

September 7, 2021, any party desiring to continue the appeal filed a response. See Tex.

R. App. P. 42.3. September 7 has passed, and neither party has filed a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f). The parties will bear their own costs. See Tex. R. App. P. 43.4.



                                                          Per Curiam

Delivered: September 30, 2021




                                            2